DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5-7, 10, 15-17, 19, 21, 23 and 29 are pending, claims 2-4, 8, 9, 11-14, 18, 20, 22 and 24-28 having been cancelled and claim 29 having been newly added.  Applicant's response filed September 26, 2022 is acknowledged.

Claim Objections
The objections to claims 19 and 20 are withdrawn based on Applicant’s amendments to claim 19 and cancellation of claim 20.

Claim Interpretation
Applicant has used the language "consisting essentially of” in claim 29. The transitional phrase "consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. For the purposes of searching for and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics are, "consisting essentially of" will be construed as equivalent to "comprising". See MPEP 2111.03. Applicant has not clearly stated what the basic and novel characteristic(s) of the claimed invention are. Furthermore, Applicant has the burden of showing that the introduction of additional components would materially change the characteristics of Applicant's invention (see MPEP 2111.03) and Applicant has not asserted what or how the components disclosed by the cited prior art affects the basic and novel characteristics of the claimed invention. Therefore, the "consisting essentially of" will be construed as equivalent to "comprising."

Claim Rejections - 35 USC § 112
The rejection of claims 14, 17 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 10, 15, 16, 19, 21, 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/198684A1 to Randle in view of U.S. Patent No. 6,326,340 to Labib et al., U.S. Patent App. Pub. No. 2003/0140944 to Quarini and U.S. Patent App. Pub. No. 2010/0212336 to Chapman et al.
As to claims 1 and 29, Randle discloses a method of cleaning a contaminated surface, said method comprising the steps of: providing a suspension of solid particles in a liquid to said contaminated surface and flowing said suspension along said surface thereby to remove contaminant from the surface (see Randle Abstract and claims 1-4) wherein the suspension is an ice slurry comprising ice particles and water (see Randle claims 1-4) and the interior surface can be an interior of a syringe or cannula (read as an interior surface of an elongate lumen (see Randle page 3, lines 7-9).
Randle does not explicitly disclose that the medical instrument is an endoscope or that the ice particles have a particle size of 1-250 microns.  Labib discloses that it is known in the art to use solid suspensions to remove biofilms from the interior surfaces of endoscopes (see Labib col. 1, lines 43-64; col. 4, lines 22-40).  Use of a known technique to improve similar devices in the same way is prima facie obvious (see MPEP 2143(I)(C)), and it would have been obvious to use the known technique of Randle in endoscope cleaning to remove biofilms as disclosed by Labib and the results would have been predictable (cleaning of biofilms from endoscopes) as well as for the benefits disclosed by Randle (see Randle page 1, lines 20-23; page 5, lines 13-31).  Furthermore, while Randle does not explicitly disclose the size of the solid particles, Labib discloses that particle sizes in cleaning suspensions are a known, results-effective variable and that particle sizes range from about 10-300 microns (see Labib col. 4, lines 41-56).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the particle sizes of the ice particles through routine experimentation to optimize the flowability and cleaning of the cleaning suspension.
The combination of Randle and Labib does not explicitly disclose the slurry comprises a freezing point depressant.  Quarini discloses that a similar ice slurry cleaning that includes a freezing point depressant where the freezing point depressant can be a salt (see Quarini paragraph [0015] and [0041]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a freezing point depressant, such as a salt, as disclosed by Quarini in order to increase the range of temperature over which coexistent ice and water can persist (see Quarini paragraph [0015], [0042]).
Regarding the recitation “prepared in a freezing vat with continuous scraping and stirring by an auger,” Randle discloses that the slush is prepared in a large mixing tank and produced by mixing and/or surface scraping (see Randle page 3, lines 25-28; page 7, lines 9-11).  To the extent that it could be argued that Randle does not explicitly disclose an auger, use of augers in slush formation by mixing and scraping is well known in the art and does not provide patentable significance (see, e.g., Chapman paragraphs [0072]-[0073], [0084]).
 As to claim 5, Randle discloses that the contaminant can be biofilm (see Randle page 2, lines 31-32 and page 5, lines 13-16) where Randle also discloses use in sewage industries, which is also understood to include faeces).
As to claim 6, Randle discloses that fluid pressure is used to drive the slush along the conduit (read as the suspension is flowed continuously in a single direction) (see Randle page 7, lines 16-25, claims 13 and 14).
As to claim 7, Randle does not explicitly disclose that the suspension is pulsed.  Labib discloses a similar cleaning method wherein the cleaning suspension is pulsed (see Labib col. 5, lines 17-18).  It would have been obvious to one of ordinary skill in the art at the time of filing to pulse the cleaning suspension as disclosed by Labib in order to further increase the scrubbing action of the suspension (see Labib col. 5, lines 17-18).
As to claim 10, Randle does not explicitly disclose a rinsing step.  Rinsing steps are known in the art and does not provide patentable significance (see Labib col. 2, lines 41-42; col. 3, lines 41-42; col. 6, lines 26-34).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a rinsing step as disclosed by Labib in order to flush out cleaning solution, loosed biofilm and any solid particles or debris remaining in the conduit (see Labib col. 6, lines 26-34).
As to claims 15 and 16, the combination of Randle, Labib, Quarini and Chapman discloses that the ice fraction can be from 50% to 90% of the slush (see Randle page 3, lines 15-16; MPEP 2144.05(I) where in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 19, the combination of Randle, Labib, Quarini and Chapman discloses that the particles are made by partial freezing of the water (see Randle page 7, lines 9-11).
As to claim 21, the combination of Randle, Labib, Quarini and Chapman discloses that the freezing point depressant can be salt brine (see Quarini paragraph [0041]).
As to claim 23, Randle does not explicitly disclose the size of the solid particles, such as the particles having a particle size of 10-50 microns.  Labib discloses that particle sizes in cleaning suspensions are a known, results-effective variable and that particle sizes range from about 10-300 microns (see Labib col. 4, lines 41-56).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the particle sizes of the ice particles through routine experimentation to optimize the flowability and cleaning of the cleaning suspension.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/198684A1 to Randle in view of U.S. Patent No. 6,326,340 to Labib et al., U.S. Patent App. Pub. No. 2003/0140944 to Quarini and U.S. Patent App. Pub. No. 2010/0212336 to Chapman et al. as applied to claim 6 above, and further in view of WO2004/000475A1 to Quarini (“WO ’475”) (provided in Applicant’s IDS dated 6/11/20).
Randle, Labib, Quarini and Chapman are relied upon as discussed above with respect to the rejection of claim 6.
As to claim 17, the combination of Randle, Labib, Quarini and Chapman does not explicitly disclose the flow rate of the slurry along the interior wall is less than 10 cm/s.  WO ‘475 discloses a similar cleaning method wherein the flow is slowed or stopped during cleaning (see WO ‘475 page 8, line 33 – page 9, line 4).  Flow rate is a known results effective variable and it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the flow rate of the slurry to slow down in order to maximize the cleaning effect of the slurry.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to Labib, Randle explicitly discloses that the method can be used on medical products with small ducts and orifices or “a reusable medical treatment conduit” (see Randle page 3, lines 7-9 and claim 2).  Labib discloses that it is known in the art to use solid suspensions to remove biofilms from the interior surfaces of endoscopes (see Labib col. 1, lines 43-64; col. 4, lines 22-40).  Use of a known technique to improve similar devices in the same way is prima facie obvious (see MPEP 2143(I)(C)), and it would have been obvious to use the known technique of Randle in endoscope cleaning to remove biofilms as disclosed by Labib and the results would have been predictable (cleaning of biofilms from endoscopes) as well as for the benefits disclosed by Randle (see Randle page 1, lines 20-23; page 5, lines 13-31).
In response to applicant's arguments against the references individually, especially regarding Quarini, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Quarini is relied upon for the disclosure that the use of freezing point depressants, such as a salt, in ice slurry cleaning is known in the art as well as disclosing the benefits of using said freezing point depressant (see Quarini paragraph [0015] and [0041]-[0042]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a freezing point depressant, such as a salt, as disclosed by Quarini in order to increase the range of temperature over which coexistent ice and water can persist (see Quarini paragraph [0015], [0042]).  Applicant’s arguments that Quarini does not disclose the use of the ice slurry in cleaning an elongate lumen or the size of the ice particles is not persuasive since Quarini is not relied upon for said disclosures.
In response to applicant's arguments against the references individually, especially regarding WO’475, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). WO’475 is relied upon, as discussed above, for disclosing that it is known in a cleaning methods that the flow is slowed or stopped during cleaning (see WO ‘475 page 8, line 33 – page 9, line 4) and that flow rate is a known results effective variable and it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the flow rate of the slurry to slow down in order to maximize the cleaning effect of the slurry.  Applicant’s arguments that WO’475 is not directed to small size endoscope lumens is not persuasive since WO’475 is not relied upon for said disclosures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714